                                                                                                     Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                     )
     ENHANCED ATHLETE INC.
                                                       )            19-cv-08260 -HSG
                                                           Case No: ____________
 4                                                     )
                                     Plaintiff(s),     )   APPLICATION
 5                                                     )   FOR ADMISSION OF
             v.
                                                       )   ATTORNEY PRO HAC
 6   GOOGLE LLC and YOUTUBE, LLC                       )   VICE; ORDER
                                                       )   (CIVIL LOCAL RULE 11-3)
 7                                                     )
                                     Defendant(s).
                                                       )
 8
         I, Brian M. Willen                          , an active member in good standing of the bar of
 9   New York Court of Appeals , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Defendants Google LLC & YouTube, LLC in the
                                                                David H. Kramer
     above-entitled action. My local co-counsel in this case is __________________________________, an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                 LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    1301 Avenue of the Americas, 40th Floor               650 Page Mill Road
14    New York, NY 10019-6022                               Palo Alto, CA 94304-1050
       MY TELEPHONE # OF RECORD:                             LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (212) 999-5800                                        (650) 493-9300
       MY EMAIL ADDRESS OF RECORD:                           LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    bwillen@wsgr.com                                      dkramer@wsgr.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 4191730      .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 02/25/20                                                 Brian M. Willen
22                                                                                 APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Brian M. Willen                            is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

     Dated: 2/26/2020
28
                                                             UNITED STATES DISTRICT JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                    October 2012
                511ppeffate 1lDibision of tbe Oupreme Court
                       of tbe 'tate of .11.03) Pork
                      first Yubiriaf ;Department


               §tt5anna 3koja5, Clerk of the Rppellate        ibigion of
the fitipreme Court of the      'tate of Ileth Pork, jfir5t Yubicial
)11 epartment, certify tbat


              Brian Michael Willen
baa5 buly licen5eb anb abmitteb to practice as an attorney anb
Counottor at lath in all tbe courts of the 'tate of jaetu Pork on
fletember 9,2003,05 butp taken anb 5ubOcribeb the oath of office
pre5cribeb by laic, ba5 been enrolteb in the Roll of attorneys anb
Counsellors at lath on fite in my office, 05 bulp regi5tereb tuitb the
abmini5tratibe office of tije courts, anb accorbing to tbe recorb5 of
tbi5 court is in Boob 5tattbing as an attorney anb counsellor at lab).


                      In or itne55 Ebereof,I babe bereunto set inp
                        banb anb affixeb the seal of tbi5 court on
                                     yanuarp 13,2020


                                     Clerk of tbe Court
1440
